 614DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Tea Company,Standard Grocery DivisionandLawrence Rey. Hamilton.Case 25-CA-3893July 31, 1972DECISION AND ORDEROn April 30, 1971, Trial Examiner George L.Powell issued the attached Decision in this proceed-ing.Thereafter, theGeneralCounsel and theCharging Party filed exceptions and supportingbriefs.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs, and has decided to affirm the Trial Examin-er's rulings, findings, and conclusions for the reasonsstated below, and to adopt his recommended Order.'Without reaching the merits of the case, we shallorder that the complaint herein be dismissed in itsentirety because, as found by the Trial Examiner, theparties had voluntarily submitted the problem to aneutral tribunal where it was fully litigated; theproceeding appears to have been fair and regular,and the decision of the tribunal is not clearlyrepugnant to the purposes and policies of the Act.2In these circumstances, we believe that the desirableobjective of encouraging the voluntary settlement oflabor disputes will best be served by our recognitionof the tribunal's award.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint herein be, and it hereby is,dismissed in its entirety.MEMBERS FANNING AND JENKINS, dissenting:The contract here purported to give the EmployeriThe ChargingParty and General Counsel have exceptedto certaincredibility findings made bythe TrialExaminerit is theBoard's establishedpolicy not to overrule a Trial Examiner'sresolutionswith respect tocredibility unless theclear preponderance of all ofthe relevant evidenceconvinces us that the resolutions were incorrectStandard DryWallProducts,Inc, 91 NLRB 544, enfd 188F.2d 362 (C A. 3) We have carefullyexamined the record and find no basis for reversing his findings2SpielbergManufacturing Company,112NLRB1080Mastro PlasticsCorp v N L.R B,350 U S 270, 278-280 (1956) InMastro,the SupremeCourt heldthat,even in the case of unfair labor practice strikes, thequestionas to whether employees may properly be dischargedfor violatinga no-strike clause is one which must be answeredsolelybydetermining themeaning and interpretation of the governing collective agreementContractinterpretation,of course,isa functionpeculiarlywithin the expertise ofarbitrators.Thus, contrary to the views of our dissenting colleagues,we findthis type of case tobe particularly appropriate for deferralto arbitrationand for the applicationof ourSpielbergprinciples3Our colleagues'reliance onMastroPlastics Company v N L R B,350U S 270,for the proposition that the validity of discharging those whostrike despite a no-strike clause is solely a contract interpretation question,ismisplacedThoughstating that a union mayby appropriate and specificlanguage waive the right of employees to strike against unfair laborthe right to discharge employees who engaged in"unauthorized strikes," i.e., strikes not authorized bythe specified union body.But some strikes, forexample, strikes over unfair labor practices, may beprotected even though not authorized by a union.The same may be true of some economic strikes. Yetunder the contract, the Employer can fire the strikersengaged in such statutorily protected strikes, provid-ed the Union did not authorize them. Thus on itsface, the contract provision purports to confer on theEmployer the right to violateSection8(a)(3) of theAct.The arbitration award here upheld the validity ofthe strikers' discharges.In sodoing, it resolved theonly dispute between the Union and Employer:whether participants in an unauthorized strikelastingless than 24 hours were, or were not, subject todischarge. The answerto this issuecould not possiblydetermine whether the strike was protected, and theemployees had rights, under the statute.3 As ithappened, the award went against the strikers, andtheir discharge was sustained because the strike wasnot "authorized." Thus, if the strike were to anyextent protected by the Act-a circumstance un-known at present-the contractualcriterionofnonauthorization of the strike will have supersededthe statute as the measure of the employees'protection. In short, the contract does permit theEmployer to violate Section 8(a)(3) and (1), theaward does not considerthis issue,and the Act issubverted by the arbitration process and the majori-ty's deferral to it.4In addition, in theWagoner Transportation Compa-nycase,5 the Board was confrontedwith a clause inmaterial respects identical to article VII in this case.6In that case, at 457, the Boardin interpreting thisclause found:... although unauthorizedstrikes areoutlawedby the Master Agreement,it is clearfrom thepractices, the Court held that the usual no-strike clause ("the Union agreesto refrain from any strike or work stoppage during this agreement") was notsuch a waiver.Here the clause was substantially narrower,giving(or, in theUnion'sview,withholding from)theEmployer a right to dischargeemployeesengaged in"unauthorized"strikes, i e., strikes not authorized bythe UnionUnderMastroPlastics,the present clause cannot be interpretedtowaive discipline for unfair labor practice strikes-and possibly net forsome economic stokes. Any contention to the contrary would be "nearlyfrivolous," as the majority observed inPeerless Pressed Metal Corporation,198 NLRB No.5, and for the arbitrator so to interpret the contract wouldbe repugnant to the Act and contraryto Spielbergstandards.The majority'sapparent willingness to let an arbitrator disregardMastro Plasticsisanadditional illustration of the basic unsoundnessof itsColyerdeferral policy.4We would also note that the arbitration process in this case has thesame defects, as a result of which some of the same inadequacies appear tohave entered into the award,as those pointed out in the dissent inTerminalTransport Company,185 NLRB No. 96.5Wagoner TransportationCompany,177 NLRB 452,enfd 424 F.2d 628(C.A 6)8The onlydifference between the two clauses is that the words"Employer"and "employee"are used m one instead of the words"Company" and "employees"respectively.198 NLRB No. 62 NATIONAL TEA COMPANY615Agreement itself that the parties agreed that theextreme penalty of discharge would not beapplicable to employees who participate inunauthorized strikes of less than 24 hours'duration, as the Agreement gives the Respondentas an Employer only the right to impose "reason-able disciplineshort of discharge"upon suchemployees. It is accordingly held that to theextent that the Agreement prohibited the Respon-dent from exacting the extreme penalty ofdischarge on employee-participants in wildcatstrikes of less than 24 hours' duration, such strikesare protected activities under the provisions ofSection7of the Act which guarantees toemployees the right to engage in"concertedactivities for the purpose of collective bargainingor other mutual aid or protection."The court agreed with the Board's interpretation ofthe clause.Thus, to accept blindly the Committee's decision inthese circumstances, where the Board with courtaffirmancehas previously found thatsimilar lan-guage did not waive otherwise clearly protectedactivity is a patent abdication of the Board'sstatutory responsibility.Because nothing can bemore "clearly repugnant" to the Act, for ourcolleagues to hold otherwise is to completely emascu-late the principlesofSpielberg Manufacturing Compa-ny,112 NLRB 1080, 1082.As we have pointed out in our dissents beginningwithCollyerand running through a series of othercases, including particularlyNational Radio Compa-ny, Inc.,198NLRB No. 1, the majority'sCollyerpolicy of deferring to arbitration results in substitut-ing the protection of the contract for that of thestatute, and in allowing the parties by contract to cutdown and even eliminate the protection afforded bythe statute. This case provides a clear and patentdemonstration of such voiding of the Act's protec-tion.The Act seems to us paramount. We cannotunderstand the majority's contrary view, much lessfollow it,and would determine the issues here ontheir merits and in accordance with the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE L. POWELL, Trial Examiner: Upon a chargefiled on August 7, 1970, by Lawrence Rex Hamilton (fullname supplied at the trial),herein called Charging Party orHamilton,againstNationalTea Company,StandardGroceryDivision,herein called the Respondent, theRegional Director for Region 25 of the National LaborRelationsBoard,herein called the Board,issuedacomplaint on behalf of the General Counsel of the Boardon October 19, 1970,alleging violations of Section 8(a)(3)and (1) of the National Labor Relations Act, as amended(29U.S.C., Sec.151et seq.),herein called the Act. In itsduly filed answer,Respondent,while admitting certainallegations of the complaint,denied the commission of anyunfair labor practice.Pursuant to a notice,a trial was held before me inIndianapolis,Indiana,on January 21 and 22,1971, wherethe parties were present,were represented by counsel, wereafforded full opportunity to be heard,to examine andcross-examine witnesses,to present oral argument, and tofilebriefs.After an extension of time had been granted,briefswere filed by Respondent,General Counsel, andCharging Party, on March 5, 1971.Upon consideration of the entire record,including thebriefs filed with me,and specifically upon my observationof the witnesses as they testified before me,' I find,for thereasons hereinafter set forth,that the General Counsel hasfailed to establish by a preponderance of the evidence thatRespondent violated the Act as enumerated in thecomplaint.Accordingly,Iwillrecommend that thecomplaint be dismissed in its entirety.Ialso find that thematter was resolved in accordance with the collective-bargaining agreement by a decision following arbitrationin which none of the policies of the Act were violated, anda fair and regular arbitration proceeding had been held.FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE EMPLOYERRespondent admitted, and Ifind, that Respondent is anIllinois corporation maintaining principal officesin Chica-go, Illinois,with a place of business in Indianapolis,Indiana,where it is engaged in selling,warehousing, anddistributingmeats,produce,groceries,and related prod-ucts.During the year preceding the issuance of thecomplaint, Respondent,in the course and conduct of itsbusinessoperations in Indiana,soldand distributedproducts,the gross value of which exceeded$500,000.During the same period of time, Respondentshipped,transported,and receivedproductsvalued in excess of$50,000 at its facilities in Indiana in interstate commercedirectlyfrom States other than the State of Indiana.II.THE LABOR ORGANIZATIONChauffeurs,Teamsters,Warehousemen and HelpersLocal Union No. 135 a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,herein called the Union,is admitted to be, and Iso find,a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint and notice of hearing alleged thatRespondent had violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, in that "on orabout February 10, 1970,Respondent did suspend and onor about February 13, 1970,did discharge [Lawrence] RexiCfBishop and Malco Inc,159 NLRB 1159, 1161. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDHamilton and Leamon Romans," herein called Romans,because "said employees joined and assisted the Union,... engaged in other Union activity and concertedactivities for the purpose of collective bargaining andmutual aid and protection and because Respondentbelieves that they encouraged other employeesto engage inconcerted activities and/or because said employees en-couraged other employees to engage in concerted activities,to wit, a strike."A.Background and Union-Respondent RelationshipsDuring the 10-year period preceding this case, Respon-dent'swarehouse employees have been represented forpurposes of collective bargaining by the Union. Duringthese years, relationships between the Respondent and theUnion were characterized (without contradiction) by JohnC.Riordan, director of labor relations, as "good." Theparties have negotiateda seriesof successive collective-bargaining agreements.Riordan's credited and uncontrad-icted testimony is, "to my knowledge, prior to the incidentin question in these proceedings, we have not had a workstoppage.Our volume of grievances are within theexpected limits.We have not charged the Union with anyunfair labor practices. They have not charged us with any."Prior to February 10, 1970, Romans and Hamilton wereemployed by Respondent as warehouse lift drivers on thesecond shift, 4 p.m. to 12 midnight. While both were LocalUnion No. 135 members, pursuant to the agreement'sunion shop provisions, neither was an officer of, or actingin any representative capacity for, the International or anylocal union.The events on the second shift, February 9, 1970During the course of the second shift on February 9,1970, Respondent determined that some 18 to 19 employ-ees would be needed for 2 hours of overtime at the end ofthe regular shift.Article IV, section 8 of the Addenda agreement betweentheUnion and Respondent (G.C. Exh. 3) sets forth themethod of determining which employees would getovertime as follows:Overtime work, when required, shall be offered byseniority and shall be voluntary insofaras isreasonableand practical.When volunteers for overtime work arenot sufficient to meet the requirements of the business,a reasonableeffort shall be made to assign such workto least senior employees by classification who shall berequired to work overtime as scheduled. It is expresslyunderstood that nothing herein contained shall pre-clude the Employer's right to require a reasonabledegree of overtime when necessary. Employees workingovertime shall not displace another employee from hisregular "bidjob."Pursuant to the Addenda, and in the practice thereunder,Bernard Erney, Respondent's second shift receiving fore-man, begana canvas of the 30 second-shift employees forovertime volunteers.Before the end of the shift, Erneyasked bothRomans and Hamilton towork the 2hours ofovertime.Both agreed to do so.Sixteen or seventeen otheremployees also agreed to work overtime.Those who haveagreed to work overtime have always been "required towork,"according to the credited testimony of Ralph D.Griner,warehouse transportation superintendent.At 11:55 p.m.,Walter DeHosse,Respondent's shippingforeman,sounded the buzzer signalling second shiftemployees to "get ready to go home"and those"workingovertime. . .to . . . start their rest period."As usual,those scheduled for overtime,includingRomans andHamilton,went downstairs to the cafeteria for the 10-minute break between the end of the regular second shiftand the start of overtime.The events after the breakAt 12:05 a.m., DeHosse sounded the buzzer calling theemployees on break back to work. However, none cameupstairs.DeHosse went to the top of the stairs leading tothe cafeteria and called down that "the rest period wasover." Still, no one came up. DeHosse went into thewarehouse momentarily, then "down into the basement." 2DeHosse further testified that "Hamilton said they got a20-minute break rather than10minutes," that he [De-Hosse] "said it was 10 minutes and time to go back towork," that Hamilton replied "we don't get 10 minutes, weget20 minutes . . . because the day shift gets 20."DeHosse answered that the "second shift got 10 minutes,"and that "Hamilton said, if that's the case, I'm goinghome."Romans' account of the conversation was that "therewas a complaint by three or four [men] that 10 minuteswasn't enough . . . [and that they] wanted to talk about 20minutes," that it was his "impression at the time that he[Hamilton] was saying something to the effect of the 20minutes," and "there was a general discussion of getting 20minutes or go home."Hamilton, however, testified that while "there was somediscussion about . . . [the length of the rest period], Ithink,"he did not talk to anyone about it, did notparticipate in the discussion "to my knowledge," and didnot remember telling anyone he was going home. He saidhe "didn't really catch everything [DeHosse] said. . . . ButIdo know that he mentioned it was time to go back towork."DeHosse concluded the conversation telling the entiregroup including Romans and Hamilton "that the restperiod was over and it was time to return to work." Hethen went upstairs.IcreditDeHosse and find his testimony to moreaccurately relate the events than did the testimony ofHamilton. I am mindful that Romans' testimony tends tosupport that of DeHosse.2This is from the credited testimony of DeHosse Romans' accountsometime a few minutes after the buzzer rangDeHosse came.tocorroboratesDeHosse when he testified that when DeHosse sounded thethe top of the steps and hollered for them to come back up." Again, no onebuzzer at 12 05 a in, "no one moved...usually we waited on overtimemoved,so he"came . . down in to the cafeteria and said. . that our 10until the boss came down and hollered for them to go back And sominutes was up and for us to go back up and go to work." NATIONAL TEA COMPANY617The events upstairsAccording to Receiving Foreman Erney's testimony,DeHosse met Erney at the head of thestairs, and told him. .Mr.Hamilton said that they were requiring 20minutes at this break, and that he [DeHosse ] informedthem that it was only a 10-minute break and for them toreturn to work."According to Romans, the men in the cafeteria "allstarted getting up to go up. Rex Hamilton was in front andI stayed back to see what was going to happen, more orless, and the other four guys . . . I named . . . went on upand a few other guys, so I followed them on up. They wentup the stairway . . .single file. . . headed towards theclock."According to DeHosse, "shortly" after he came up thestairs "Hamilton came up, followed in line by . . . severalother employees . . . and [Hamilton] said he was goinghome."3 Erney testified that he "was standing at thedoorway" at the head of the stairs with DeHosse, and hespoke to the whole group of employees. He told them ".. .that they voluntarily signed for overtime and that theywere required to stay." Hamilton stated he "told Mr. ErneyIwas goinghome. I didn't feel like working." Erney's exactwords to the group were "that they were not permitted toleave." 4According to DeHosse, when Hamilton "went by andsaid he was going home . . . I told him . . . we weren'treleasinghim . . . he was scheduled to work overtime andwe needed him for overtime." Both Erney and DeHossetold the group with Hamilton that they were not allowed togo home and that they were required to work over.Nevertheless,Hamilton proceeded to the timeclock, andwas the first to punch out. Some 19 employees were linedup single file in front of the timeclock.From the testimony of Romans, Hamilton and JimWalker had just clocked out when Chester Stover got to theclock (apparently he was the third in the line). BeforeStover checked out, he wanted to talk "about this somemore" and asked what were they going to do. Romans toldhim, "I was sick and ... was going home." Whereuponthe 17 who had not clocked out started clocking out.Romans testified that when Erney asked what was thetrouble, the employees "all complained about being sick.... Some . . . had headaches and backaches and first onething and then another." DeHosse testified that whenRomans said he was going home, he, DeHosse, told him hewasn't released, and DeHosse told the others the samething. Romans admitted at the trial that he had lied whenhe said he was sick before he clocked out. Neither he norHamilton could recall DeHosse telling them they were notreleased, but from all the circumstances, including theirdemeanor while testifying, I credit DeHosse. It is far morelikely for him, as management, in trying to hold theseemployees to their earlier acceptance of working 2 morehours, to tell them they were not released. He knew thetrouble began over the employees' desire to have 20minutes for a break rather than 10 minutes, and suddenlythey were checking out "sick," an obvious pretext.Fifteen employees walked out. Several remained at work.The parties stipulated that the walkout was unauthorizedby the Local and International. None of the other night-shift or day-shift employees of Respondent participated inthestrike.The following afternoon, all 15 strikers,including Romans and Hamilton, were suspended pendingan investigation. The strike was confined to the second-shift overtime, February 10, 1970, and ended when the 15strikerswere notified of their suspension. The suspensionwas lifted 2 days later on all the employees exceptHamilton and Romans.History of the 10-minute breakAs for the controversy over whether those scheduled forovertime following the second shift should have a 10- or20-minute break before starting the overtime, the clearevidence in the case is that only10 minuteswas permitted.Romans admitted that as of February 9, 1970, it had beena 10-minute break for at least 6 months. There wasevidence that it was longer than 6 months, but it isunnecessary to resolve this.Some4 to 6 weeks beforeFebruary 9, 1970, Respondent and the Union had a"discussion" about their break period,culminating inagreement that there would be a 10-minute break atmidnight and a 20-minute break at 2 a.m. if they were towork longer.DeHosse credibly testified that the only employees whoever questioned him on this rest periodwere Romans andHamilton, and he had had "trouble" and discussions withboth men about this subject on three or four occasionswithin 5 months before February 9, 1970, repeatedly tellingthem the break period was only 10 minutes. The last timewas only about a week before February 9. He told themthat if therewas disagreementas to this, there was aprocedure to follow.Stephen Ritter,assistantwarehouse and transportationsuperintendent, credibly testified that he also had severalconversationswithHamiltonand Romansabout thisbreak, the most recent being a week or so before thewalkout.The two wanted a 20-minute break, and heexplained they were only going to get a 10-minute break.NeitherRomans norHamilton disputedthe agreementbetween the Union and Respondent that the break at theend of the second shift was for10 minutes. I find that onFebruary 9, 1970, the break period between the end of thesecond shift and the beginning of overtimewas 10 minutesand that the employeesengaged inan unauthorizedwalkout in protest thereof.Responsibility of Hamilton and Romans for thewalkoutThe Respondent investigated the work stoppage. De-Hosse had told Griner on the morning of February 10,1970, what had happened the night before and that he feltthat Hamilton and Romans were the instigators. According3Hamilton acknowledged he was the first up the stairs and that the restof theemployees followed him4According to Erney, Hamilton told him "he was going home" afterErney had toldthe groupthat theywere not released.Erneydid not agree orconsent to Hamilton's statement 618DECISIONSOF NATIONALLABOR RELATIONS BOARDto Griner,Erney told Griner substantially the same thing.Also employee Garrison told Griner that Hamilton andRomans"were the instigators,"and finally,employeesJames Mullins and Harry Mullins told Griner,at the timethey were reinstated on February 12, 1970,that they wouldnever follow Hamilton and Romans again.According to Gnner'screditedand uncontradictedtestimony,he met with Umon Stewards Cowls, Miller, andHarl and Union Representative Spurgeon on February 10,1970, about 10 a.m. and told them the strikers would besuspended until further notice and that he believedHamilton and Romans had been the instigators but hewould further investigate the case.The Union's positionwas that the employees other than Hamilton and Romanshad been led astray and were not at fault.Afterwards,Griner again talked with DeHosse(who maintained hisoriginal position)and talked to all the supervisors who hadanything to do with the matter.All views were the same.After his investigation,Griner decided to dischargeHamilton and Romans. He did this on February 13, 1970,by identical letter to each as follows:On February 10, 1970, after accepting overtime work,you left the warehouse before starting such overtimework,despite specific and repeated instructions bysupervision to remain at work and complete yourassignment.Moreover,you actively and expressly persuaded fellowemployees to follow your example in leaving thepremises without authorization and contrary to thespecific and repeated instructions of supervision.In view of your complete disregard of the establisheduniform rules and regulations for personal conduct andyour active leadership in encouraging other employeesto be similarly insubordinate, you are herewith advisedof your dismissal from StandardGrocery.The grievanceHamilton and Romans each filed a grievance onFebruary 16, 1970,which was processed in accordancewith the grievance procedure set out in the collective-bargaining agreement.Beginning with Step Two, thegrievants were represented by Spurgeon,business agent oftheUnion.When the grievances were not satisfactorilyadjusted at Step Twotheywere referred to the JointNationalCommittee in accordance with Step Three.Spurgeon telephoned Riordan,Respondent'sdirector oflabor relations,that his position before the Joint NationalCommittee was that Respondent's actions were contrary toarticleVII of their agreement.The second paragraph ofarticle VII-Unauthorized Activity,is all that is involved,and it is as follows:It is further agreed that in all cases of an unauthorizedstrike,slow-down,walkout,or any unauthorizedcessation of work in violation of this Agreement, theUnion shall not be liable for damages resulting fromsuch unauthorized acts of its members. While theUnion shall undertake every reasonable means toinduce such employees to return to their jobs duringany such period of unauthorized stoppage of workmentioned above,itisspecifically understood andagreed that the Employer during the first twenty-four(24) hour period of such unauthorized work stoppageshall have the sole and complete right of reasonablediscipline short of discharge, and such employee shallnot be entitled to or have any recourse to any otherprovisions of this Agreement.After the first twenty-four(24) hour period of such stoppage, and if suchstoppage continues,however,the Employer shall havethe sole and complete right to immediately dischargeany employee participating in any unauthorized strike,slow-down,walkout,or any other cessation of work,and such employees shall not be entitled to or have anyrecourse to any other provisions of this Agreement.The Union's position,in effect,was that Respondent wasprecluded from discharging any employee engaging in anunauthorized strike that lasted less than 24 hours,like theone in issue.The Respondent,on the other hand,took theposition that the contract did notprecludesuch a discharge,but only that such a discharge was subject to the grievanceprocedure,whereas a discharge for engaging in anunauthorized strike longer than 24 hours was not evensubject to a grievance.The Joint National Committee held a hearing on thegrievances in New Orleans in March 1970.Present wereCommittee Chairman Charles D.Winters and Riordan.Winters also was the Teamsters Joint National Committeerepresentative and the president of Teamsters Local 270 inwhose offices the meeting was held.While normallyindividualgrievantsdo not appear before the JointNational Committee (having their grievances presentedinstead by the local union representative),Hamilton andRomans appeared in person and were represented bySpurgeon.DanielCostello,who works in Riordan'sdepartment, also attended.While the Agreement calls for aJoint National Committee of four members,the Commit-tee "routinely"convenes with less than four and there wasno objection to the two-member panel.Spurgeon presented the case for Hamilton and Romans.He made the first statement on the case.He told them hehad lost the affidavits which he had supporting his caseand apologized for the inconvenience. He believed theywere lost on the airplane and when found would besubmitted to the arbiters.They subsequently were foundand submitted.He asked to proceed with the hearingwithout the affidavits, and, without objection, he did so.On behalf of the grievants,he argued his theory,as notedbefore, thatRespondent violated article VII of theAgreement by discharging Romans and Hamilton since thelockout lasted less than 24 hours.Both Hamilton and Romans made statements on theirown behalf supporting their grievances;Costello,Respon-dent's representative,made his statement which was thatthese two men had left work"without authorization" and"encouraged other people to do likewise." He told of whatthe supervisors had said of the incident. Riordan testifiedthat in the past the Joint National Committee has "on bothsides" reached decisions without testimony from individu-als from the location,but it is "generally not the case" forgrievants to appear and testify.Riordan credibly testified that Costello related that thesetwo employees"had been instructed by supervision toreturn to work and complete the overtime assignment, NATIONAL TEA COMPANY619which they refused to do. That they punched out and leftthe premises contrary to the instructions of supervision."At the conclusion of the hearing, Winters asked "allparticipants if they (had) anything to add." Nothing wasadded.After a review of the testimony and the supportingdocuments,Winters sent a telegram to Spurgeon and toRiordan on April 20, 1970, as follows:Be advised that after hearing a review of the union'spresentation of the testimony and affidavits presented,the discharge of Rex Hamilton and Lemon Romans isupheld.Riordan and Winters were familiar with article VII ofthe Agreement as they had participated in its negotiation inthe 1964-67 Agreement. It was renewed in 1967 withoutfurther negotiation or change.Case 25-CB-1020Hamilton chargedthe Union, on August 7, 1970, withfailure toadequatelyrepresenthim andRomans "in thehandling and processingof their grievances" in Case25-CB-1020. The Regional Director for Region 25 notifiedHamilton,by letter dated October 26, 1970, that he wasrefusing to issue acomplaint on the ground of insufficientevidenceof a violationof the Act.Independent allegations of 8(a)(1)There is no allegation of an independent violation ofSection 8(a)(1) of the Act in the complaint, nor anyevidence of one.B.Discussion and ConclusionsThe General Counsel agrees,in his brief,that"Essential-ly,there is no factual dispute in this case."He thensummarizes the facts set forth above and concludes "Thereis no question that Hamilton and Romans were dischargedbecause of Respondent'sbelief that they struck andinstigated and encouraged other employees to engage inthe strike."The ChargingParty substantially agrees withthis position in his brief.Inasmuch as neither the GeneralCounsel nor the Charging Party admits that Hamilton andRomans in fact were the instigators in the unauthorizedstrike,and the Respondent was satisfied that they were theinstigators and fired them because of their actions, Ibelieve it to be important to resolve this fact.From thecredible evidence as set forth above, I find that Hamiltonand Romans instigated the unauthorized strike which tookplace in the morningof February 10, 1970.I also find thateach was fired,for the reasons set forth in the letter ofFebruary 13,1970, above:In view of your complete disregard of the establisheduniform rules and regulations of personal conduct andyour active leadership in encouraging other employeesto be similarly insubordinate ... .Any unauthorized strike action by employeescontrary tothe contract does not fall within the protection of Section 7of the Act because of the operation of Section 9(a). (SeeN.L.R.B.v.Draper Corporation,145 F.2d 199 (C.A. 4);Harnischfeger Corporationv.N.L.R.B.,207 F.2d 575 (C.A.7);Plasti-Line, Inc., v.N.L.R.B.,278 F.2d 482(C.A. 6);N.L.R.B.v.Tanner Motor Livery Lid,419 F.2d 216 (C.A.9);andN.L.R.B. v.Shop Rite Foods,Inc.,430 F.2d 786(C.A. 5).)Under the teaching of the above cases,the instigation ofthe unauthorized strike by Hamilton and Romans wasunprotected activity,and they could be discharged thereforwithout incurring a violation of the Act.The right to discharge an employee who engages in anunauthorized strike is well-settled law as indeed it must be,since the whole intent and purpose of the Act is to fostercollective bargaining.Once there is established an exclu-sive collective-bargaining agent,the forces of the law arecommitted to surround him and protect his exclusivity bydenying protection of the Act to employees who engage inminority actions inimical to the rights of the exclusivebargaining agent.Since it will be necessary to refer to section VII andsectionVIII of the collective-bargaining contract fromtime to time in this section of this decision,they arereproduced in full as a footnote.5C.Respondent's PositionRespondent argues in its brief that under the contract itcould discharge an employee for engaging in an unauthor-ized strike regardless of the length of time of the strike. Allthat the length of time of the strike relates to in thecontract is to whether the discharge could be grievedthrough the grievance procedure; and this being possibleonly for strikes of less than 24 hours. According to histheory under section I of article VIII of the agreement,supra,theexclusivebargaining agent of the strikesexplicitly contracted "that there shall be no strikes . . . bythe Union during the term of this Agreement." Article VIIconfirms that any "unauthorized strike" is a "violation ofthisAgreement."Notwithstanding expressly forbiddenunauthorized strikes, the General Counsel argues that adischarge for such activity converts the activity fromunprotected status to protected status. Respondent main-tains that this no-strike clause waives the employee right tostrike under Section 7 of the Act, and that the question ofwhether activities are protected is quite different from thequestion of whether the penalty given for engaging in themexceeds that agreed upon by the parties. A penaltyexceeding a privately proscribed one cannot amend theabsolute no-strike agreement, and unprotected activitycannot be converted to protected activity.As to the language of article VII of the contract, it doesnot prohibit discharge for participating in a strike of lessthan 24 hours when all the words are read in context.Rather, the import of the Article is that although anEmployer may discipline or discharge such strikers, adischarge can be challenged through the grievance proce-dure whereas any discipline short of discharge is unchal-lengable.This finds support in the phrase that even adischarge of a striker of more than 24 hours cannot bechallenged in a grievance. In other words, the onlydischarge of a striker that is grievable is the discharge of5 See appendix 620DECISIONSOF NATIONALLABOR RELATIONS BOARDone who had not struck for more than 24 hours. Theobvious reference to "recourse to any other provision ofthisAgreement" relates to the "sole and complete right toreasonable discipline short of discharge," and Respondentisnot prohibited from making the discharge. The limita-tion expressed in the phrase is not that the Respondentcannot discharge, but that his right to do so is not "soleand complete," i.e., not his alone without review.General Counsel would impute to article VII the intentthat the parties said, "The Respondent shall not dischargean employee who participates for less than 24 hours in aprohibited work stoppage." Had the parties intended thatresult they could have expressly so provided. They knewhow to exclude certain acts from being good cause fordischarge because they did this in article VIII, sections 2and 3. The interpretation of the General Counsel amountsto a substantial curtailment or a partial revocation ofRespondent's otherwise unqualified, uncontradicted, ex-press right to discharge under article X1116 and thedoctrine ofMastro Plastics Corporation v. N.L.R.B.,350U.S. 270, 280.Another consideration makes it entirely clear that theGeneralCounsel's "intent" of the parties cannot beimputed to article VII. The provisions of the GrievanceProcedure, article V, section 1, step 4, make it clear thatarticle VII does not create a limitation on the Employer'sotherwise unqualified, unconditioned right to discharge forparticipation in a strike of less than 24 hours in violation ofthe no-strike commitment. Article V, section 1, step 4provides in relevant part:If the Joint National Committee decides the griev-ance referred to it by a majority agreement of theCommittee, the decision shall be final and binding onall parties. In the event the Joint National Committeecannot reach a majority agreement, the dispute shall besubmitted to arbitration, subject, however, to. thefollowing:Disputes concerning . . . discharge, exceptdischarge . . . under the terms of Article VII,shall be submitted to arbitration by a majorityagreement of the . . . Committee. In the eventthe . . . Committee cannot reach a majorityagreement on disputes involving . . . discharge,except discharge . . . under . . . Article VII, theneither party shall be permitted all legal or lawfuleconomic recourse ... .Article VII indisputably bars recourse to the grievanceprocedure by an employee discharged for participation in astrike of more than 24 hours: "[I ]f such stoppage continues(beyond 24 hours) . . . , the Employer shall have the soleand complete right to discharge any employee participating... andsuch employee shall notbe entitled to orhave anyrecourse to any other provisions of this Agreement.Yet6ArticleXIII-ManagementRightsThe management of the business and the direction of the workingforces, including the right to plan,direct and control operations, hire,suspend or discharge for proper cause, transfer or relieve employeesfrom duty because of lack of work or for other legitimate reasons, theright to study or introduce new or improved production methods orfacilities,are vested in the Employer provided,however, that this rightshall be exercised with due regard for the rights of the employees andprovided further, that it will not be used for the purpose ofArticleV, Section 1, Step 4 provides that "[d]isputesconcerning . . . discharge, except discharge . . . under theterms of Article VII, shall be submitted to arbitration by amajority agreement of the Joint National Committee."This is an unmistakable recognition that grievancesrespecting discharge under article VII may be processedthrough the grievance procedure to the Committee,although not beyond. Since article VII clearly andunequivocally bars grievance procedure review of dis-charge for strike participation exceeding 24 hours, thelanguage of step 4 perforce refers to discharge for strikeparticipation of less than 24 hours. And, it is an expressacknowledgment that Respondent may discharge forstrikes of such duration "under the terms of Article VII."This provisioncannotmerely be a restatement of thearticle VII ban on grievance procedure review of dischargefor strike participation exceeding 24 hours. For article VIIbars "recourse toanyother provisions of this Agreem-ent"-theentireGrievance Procedure,not merely arbitra-tion,as the step 4 language provides.The clear meaning of these article V provisions cannotbe squared with the General Counsel's interpretation ofarticle VII. In contrast, the article V provisions harmonizewith the interpretation of article VII suggested byRespondent.Like articleVII, they contemplate thatRespondent may discharge for the offense, subject togrievance procedure review.Finally, this intent to permit discharges of strikers of lessthan 24 hours subject to grievance procedures is evidencedby the decision of the negotiators of the clause denying theHamilton and Romans grievances and rejecting thecontention advanced by the General Counsel.The protected status of the strike under the Agreementturns upon the meaning of article VII, that is, whetherRespondent and the Union contracted that strikers shouldbe immune from discharge for a no-strikeengagementviolation of less than 24 hours. This, like all matters ofcontract interpretation, is a question of the intent of theparties to the Agreement. On this, there can be no surerguide than expressions of intent by the negotiatorsthemselves during their negotiations of the Agreement orin their subsequent interpretation of it.The intent of the negotiators in their subsequentinterpretation of the contract is evidenced in the decisionof two of them denying the Romans and Hamiltongrievances and rejecting the contention upon which theyturned, here urged by the General Counsel. The JointNationalComnuttee panel which heard and decidedRomans' and Hamilton's grievances was composed ofRiordan and Winters who had represented Respondentand the Union, respectively,in the negotiationsof articleVII in 1964.7 The Union's position at the local levelthrough the Joint National Committee hearing was that thediscrimination againstany employee,or for the purpose of invalidatingany contract provisions.rTheGeneralCounsel contendedthat the JointNationalCommittee'sdecisionis not entitled to recognition, presumably for anypurpose,since thepanel which decided the grievances was composedof only two membersand thus allegedly improperlyconstituted.Article III,section I of theAgreement providesthat the Joint National Committee shall consist of "notless than two"representatives from each the Employer and the Union, butthe Agreement does not require that all committeemembers siton or hear(Continued) NATIONAL TEA COMPANY621discharges violated article VII since the strike lasted lessthan 24 hours. The case was argued by the Union'sbusiness agent to the Committee on this theory. Riordanand Winters were both aware that this issue was beforethem for decision. They had peculiar and unquestionableknowledge of the intent of Respondent and the Unionduring their negotiation of the clause, for they hadnegotiated it. And they denied the grievances. In doing so,they necessarily decided that Respondent had not violatedarticleVII. Their decision comported with the apparentintent of the language itself, supported by the evidentmeaning of the provisions of article V. It cannot bequestioned or disputed that the Committee members werethe primary and best source of peculiar knowledge of theintent of the very clause they negotiated and that theyrejected the express contention that the discharges violatedarticle VII.The intent of article VII manifested in their decisioncements the conclusion, based upon the terms of articleVII and buttressed by the clear meaning of article V, thatarticleVII did not prohibit the discharge of Romans andHamilton for their activities.It startles the conscience to say that a clause relating tothe filing of grievances in a collective-bargaining agree-ment, in and of itself, is of such importance in the contractthat it reinstates the protection of the Act to employeeswho are outlaws tearing at the fabric of the Act itself.Iconclude and find that the argument of Respondenthas merit and that article VII of the agreement permitteddischarges of strikers of less than 24 hours' durationsubject only to grievance procedures. Therefore I concludethat the discharges of Hamilton and Romans were forcause,and no violation of Section 8(a)(3) of the Act hasbeen established by the General Counsel. Accordingly, Iwill recommend the complaint be dismissed in its entirety.8D.The ArbitrationAlthough it is unnecessary to reach this point in view ofthe above decision that a violation of the Act was notestablished by a preponderance of the evidence, it doesseem that the case can be dismissed also because theparties had voluntarily submitted the problem to a neutraltribunal where it was fully litigated, the proceedings werefair and regular, and the decision was not repugnant to thepurposes and policies of the Act.SpielbergManufacturingCompany,112NLRB 1083. The parties to collective-bargaining agreements must be charged with responsibility,and the Board need not reconsider cases merely becauseone of the parties does not like the decision of thearbitrators .9IV.THE REMEDYHaving found that the General Counsel has notsustained the burden of proof that Hamilton and Romanswere discharged in order to discourage union activity butrather that they were discharged for cause, I shallrecommend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.The Respondent is an employer within themeaningof Section 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The General Counsel has not established by apreponderance of the evidence that Respondent hasviolated the Act as set out in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.all grievancesreferred to itunder article V, sectionI, step 4 Accordingly,the General Counsel's contention is without merit8GeneralCounsel relies onWagoner TransportationCo.,177 NLRB No22, enfd 424 F 2d 628 (C.A. 6, 1970),but this case is distinguishable.TheWagonerbargaining agreement counterpart to article VII wassubstantivelythe same. However,Wagoner discharged the two discnmina-tees, to the extent relevant here, for participation in work stoppage allegedlyexceeding24 hours, and accordinglydid not assert or argue its right todischarge for strike participation of less than24 hoursJudge Bush foundthatthe strike did not last 24hours and,lacking the benefitof adversaryargument and without analysis ordiscussion,concluded "that the partiesagreed thatthe extremepenalty ofdischarge would not beapplicable toemployees who participatein unauthorized stokes ofless than 24 hoursNo basis forthis "agreed" uponconclusion appears in the decision.The qualifyinglanguage was not set out in hisdecisionnor was there ananalysis made of the language"without recourseetc " discussed aboveAlso two criticalelements in the instant case are not found inWagonerBush's decision makes no reference to language like article V's recognitionthat Respondentmay dischargefor strikes of less than 24 hours'duration"under theterms of Article VII" or to anyevidence,like that here, of theunmistakable intent ofthe negotiatorsof the clause that it did not prohibitdischarge for such unprotected activity9At the trial, the GeneralCounsel attempted to establish that Hamiltonand Romans did not receivewhathe considered to be a fair trial before theJoint NationalCommitteein that,e.g, no opportunitywas afforded them toconfront and cross-examinewitnessesagainst them.However, evenassuming thisto be true, thereis no prejudice shown Hamilton and Romansas the General Counsel and Charging Partyboth admit the facts and hencecross-examinationwould be unnecessary.The evidence concerning the casebefore theJointNational Committeeis that allpartieswere given fullopportunityto present their case Evidence as to the intent of the parties tothe interpretation of sectionVII of thecontractwas unnecessary as themembers had knowledgeof this alreadyAPPENDIXArticle VII-Unauthorized ActivityIt is further mutually agreed that the Local Union will,within two (2) weeks of the date of the signing of thisAgreement serve upon the Employer a written notice,which notice will list the Union's authorized representa-tives who will deal with the Employer, make commitmentsfor the Union generally, and in particular have the soleauthority to act for the Union and the Union shall not beliable for any activities unless so authorized.It is further agreed that in all cases an unauthorizedstrike, slowdown, walkout, or any unauthorized cessationof work in violation of this Agreement, the Union shall notbe liable for damages resulting from such unauthorizedacts of its members. While the Union shall undertake everyreasonable means to induce such employees to return totheir jobs during any such period of unauthorized stoppageof work mentioned above, it is specifically understood andagreed that the Employer during the first twenty-four (24)hour period of such unauthorized work stoppage shall have 622DECISIONSOF NATIONALLABOR RELATIONS BOARDthe sole and complete right of reasonable discipline shortof discharge, and such employee shall not be entitled to orhave any recourse to any other provisions of thisAgreement. After the first twenty-four (24) hour period ofsuch stoppage, and if such stoppage continues, however,the Employer shall have the sole and complete right toimmediately discharge any employee participating in anyunauthorized strike, slowdown, walkout, or any othercessationof work, and such employees shall not be entitledto or haveanyrecourse to any other provisions of thisAgreement.It is further agreed and understood that the NationalWarehouse Division of the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, shall not be liable for any strike, breach ordefault inviolation of this Agreement unless the Act isexpressly authorized by its Executive Board. The ExecutiveBoard shallnotify the Company in writing of any suchaction they have authorized.Article VIII-Protection of Rights 30Section 1: No Strike, No LockoutTo the extent that the Union is not otherwise entitled toexerciseitsright to strike under the provisions of thisContract, the Union agrees that there shall be no strikes orother interferenceswith or interruption of the normaloperation of the Company's businessby the Union duringthe term of this Agreement. The Companyagrees thatthere shallbe no lockout.Section 2:Picket LineIt shall not be a violation of this Agreement, and shallnot be cause for discharge or disciplinary action, in theevent an employee (a) refuses to enter upon any propertyof his Employer involved in a lawful primary labor disputeor refusesto go through or work behind any lawfulprimary picket lines at his Employer's places of business;including picket lines of unions parties to this Agreement;or (b) refuses to go through or work behind any picket line,including picket lines of Unions parties to this Agreement,at the places of business of any other Employer where theemployees of such Employer are engaged in a strikeratifiedor approved by the Union of such employeeswhom such Employer is legally required to recognize.Section 3: Struck GoodsIt shall not be a violation of this Agreement and it shallnot be cause for discharge or disciplinary action if anyemployee refuses to perform any service which hisEmployer performs by arrangement with an Employer orperson whose employees are on strike, and which service,but for such strike, would be performed by the employeesof the Employer or persons on strike.Section 4: GrievancesWithin five (5) working days of filing of grievanceclaiming violation of this Article, the parties to thisAgreement shall proceed to the final step (Article V, Step 4of Section 1) of the grievance procedure, without takingany intermediate steps, any other provisions of thisAgreement to the contrary notwithstanding.